



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Leighton,







2007 
          BCCA 42



Date: 20070117





Docket: CA034438

Between:

Regina

Respondent



And

Douglas 
    Lawrence Leighton

Appellant








Before:


The 
          Honourable Chief Justice Finch




The 
          Honourable Mr. Justice Donald







The 
          Honourable Mr. Justice Low



Oral Reasons for Judgment




A. 
          Bonfield


Counsel for the Appellant




U. 
          Botz


Counsel for the Respondent




Place 
          and Date:


Vancouver
,
British Columbia




17 January 2007



[1]

LOW, J.A.
: This is an application for leave to appeal, 
    and if leave be granted, to appeal the termination of a conditional sentence 
    for breach of a particular condition.  The result of termination is that the 
    appellant is required to serve the balance of the 20-month term of the sentence 
    in custody.

[2]

The application for leave was filed out of time but the Court received 
    an application for extension of time to obtain leave.  That application is 
    not opposed and, accordingly, should be granted.

[3]

The appellant is 40 years old and has a fairly extensive criminal record, 
    mostly for property offences but with one conviction for assault.  He was 
    charged with robbery of a gas station attendant in North Vancouver.  At about 
    1 a.m.
on
18 March 2005 the 
    appellant pulled into the gas station and filled up his car with gas.  The 
    sole attendant on duty unlocked the door to the station store to allow him 
    to enter and pay for the gas.  The appellant entered, followed by a second 
    man previously unseen by the attendant.  The second man was masked and had 
    a gun.  The masked man robbed the attendant while the appellant went to the 
    back of the store and attempted to open the safe.  The two men left as another 
    motorist arrived at the station, observed the robbery in progress and called 
    911.  The appellant was identified from surveillance tapes.  The second man 
    involved was never identified.

[4]

The appellant was arrested the following day.  He pleaded guilty to 
    the charge on 22 March 2006 after having spent about 11 months in pre-trial 
    custody.  Crown and defence counsel submitted that a sentence of time served 
    would be appropriate, allowing a 2-for-1 credit for pre-trial custody, to 
    be followed by a period of probation with conditions.  The sentencing judge 
    concluded that a probation order was not appropriate:  the appellant had a 
    lengthy record (as I have already noted) and had been on four different probation 
    orders at the time of the robbery.  He imposed a conditional sentence order 
    of 20 months.  No appeal was taken from that order.

[5]

It was a term of the conditional sentence order that the appellant 
    would reside at a certain address in North Vancouver and not change his place 
    of residence without prior written permission of his conditional order supervisor.  
    The appellant advised that it was the residence of family friends.  He said 
    he intended to work in North Vancouver.

[6]

On 19 May 2006 the appellant was charged with the robbery of one person 
    and the assault of a second person on 16 May 2006.  A warrant was issued for 
    his arrest and he was eventually arrested on 30 May 2006.  In the interval, 
    the police attended at the North Vancouver address and were informed by one 
    of the family friends that the appellant had not lived at that address, in 
    the basement suite, for three to four years.  An allegation of breach of conditional 
    sentence was filed.  The breach hearing was held before the sentencing judge 
    on 13 July 2006.  The appellant admitted that he had never lived at the address 
    after the conditional sentence order was imposed and that the friends had 
    refused to let him stay there.  The appellant did not have any fixed address 
    during the period between the date of the imposition of the conditional sentence 
    order on 22 March and his arrest on 30 May.

[7]

The only purpose of this appeal is to clear the way for the appellant 
    to apply for bail on the outstanding robbery charges.  He remains in custody 
    on the conditional order breach.  With remission time, his release date is 
    28 June 2007.

[8]

At that time the judge imposed the conditional sentence order he warned 
    the appellant that if the order was breached and he was brought back before 
    him there was a very high likelihood that the appellant would spend the 
    rest of the conditional sentence in jail.

[9]

The sentencing judge terminated the conditional sentence order.  He 
    said

[5] 
    On the 17
th
day of May, 2006, Constable J. McLeod checked the residence 
    and was advised Mr. Leighton had not lived there for three or four years.  
    He was, on the 17
th
of May, and in fact it appears since March 
    22
nd
, in breach of condition six requiring him to live at 1622 
    Drayton Road, and condition five requiring him to notify his supervisor of 
    his address.  I am advised by Mr. Leightons counsel that he was, on the 17
th
of May, of no fixed address having been living variously on friends couches 
    and sometimes hotels.

[6] 
    This represents a prolonged and deliberate breach of the conditional sentence 
    order which started with a deception of the court at the very time of sentencing.

[7] 
    Conditional sentences are only appropriate if the court is satisfied, in the 
    words of the
Criminal Code
of Canada that serving the sentence 
    in the community would not endanger the safety of the community.  One of the 
    ways the court is satisfied is fixing terms of the conditional sentence to 
    ensure the safety of the community.

[8] In light of Mr. Leightons deceitful and deliberate breach of the 
    terms of his sentence, and his record, and the nature of the offence for which 
    he received the sentence, I am no longer satisfied a conditional sentence 
    complies with the requirement of the section.  I find Mr. Leighton in breach 
    of his conditional sentence order, and in the circumstances, I terminate the 
    conditional sentence order and direct that he serve the reset of his sentence 
    in jail.

[10]

He gave the appellant credit for the approximately six weeks that he 
    had spent in custody between the time of his arrest and the breach hearing.

[11]

The appellant submits that the sentencing judge erred in terminating 
    the conditional sentence order, thereby requiring that the appellant serve 
    the remainder of the term in custody, and that the sentence resulting from 
    termination was unfit.

[12]

While a sentencing judge is given a range of remedy options under s. 
    742.6 of the
Criminal Code
for breach of a conditional sentence 
    order, the initial presumption is that the offender will serve the remainder 
    of the sentence in jail:
R. v. Proulx
(2000), 140 C.C.C. (3d) 
    449 (SCC) at para. 39.  The appellant submits that the sentencing judge failed 
    to consider a community sentencing plan presented at the breach hearing that 
    was more detailed than the plan before the court in earlier proceedings.  
    He contends that the breach was relatively minor and the appellant had not 
    anticipated that he would not be able to stay at the North Vancouver residence 
    at the time that the order was made.

[13]

The sentencing judge did not accept the appellants more benign explanation 
    of the breach and he found it to be a prolonged and deliberate breach that 
    started with a deception of the court with respect to the appellants residence 
    at the time the order was made.  That finding was open to the judge on the 
    material before him and I do not think that we can disturb it here.  On that 
    finding, a more detailed community sentencing plan would not answer the judges 
    concerns.  The breach was serious and termination of the order was an appropriate 
    remedy, against the background of the appellants lengthy record, the circumstances 
    of the offence for which the order was imposed, and the way in which the breach 
    came to light.  The trial judge warned the appellant of the likely jail consequences 
    of breach when the order was made and the appellant could not have been under 
    any misapprehension as to the consequences.

[14]

In the attack upon the termination as unfit, the appellant is indirectly 
    challenging the fitness of the 20-month term of the order itself.  The short 
    answer to that submission is that there is no appeal from the conditional 
    sentence order and it would not have been open to the sentencing judge to 
    revisit the fitness of that order at the breach hearing.  In any event, the 
    20-month term of the order together with an appropriate credit for pre-trial 
    custody is not outside the range of a conventional sentence of imprisonment 
    for similar robberies:  see
R. v. Rosov
, [2006] B.C.J. No. 1253, 
    2006 BCCA 276;
R. v. Brogan
, [1990] B.C.J. No. 1011;
R. 
    v. Longtin
, [2001] B.C.J. No. 2293;
R. v. Lackey
, [1999] 
    B.C.J. No. 2210, 1999 BCCA 549;
R. v. Gill
, [2006] B.C.J. No. 
    519, 2006 BCCA 127.

[15]

In the result, I am not satisfied that the appellant has demonstrated 
    any error in the termination of the conditional sentence order.  I would extend 
    the time to seek leave to appeal.  I would grant leave to appeal but I would 
    dismiss the appeal.

[16]

FINCH, C.J.B.C.
: I agree.

[17]

DONALD, J.A.
: I agree.

[18]

FINCH, C.J.B.C.
: There will be an order extending time for 
    leave to appeal.  Leave to appeal is granted.  The appeal is dismissed.

The 
    Honourable Mr. Jjustice Low


